Name: Commission Regulation (EEC) No 3776/85 of 30 December 1985 allocating the quantity of preserved, cultivated mushrooms to be imported free of the supplementary amount during the period 1 January to 28 February 1986
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12, 85 Official Journal of the European Communities No L 360/29 COMMISSION REGULATION (EEC) No 3776/85 of 30 December 1985 allocating the quantity of preserved, cultivated mushrooms to be imported free of the supplementary amount during the period 1 January to 28 February 1986 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, until 28 February 1986 to trade between a new Member State and the Community as at present consituted shall be those that applied before accession ; whereas temporary arrangements for allocation between the present Member States should therefore be adopted for the period from 1 January to 28 February 1986 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 746/85 (2), Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved, cultivated mushrooms (3), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 1 of Commission Regulation (EEC) No 3433/81 (4), as last amended by Regulation (EEC) No 3441 /84 Q, lays down that the quantity fixed in Article 3 of Regulation (EEC) No 1 796/81 will be allocated among the Member States on the basis of the calendar year with the possibility of revision on the basis of figures relating to the quantities for which licences have been issued up to 30 June of the year in question ; Whereas, according to Article 394 (3) of the Act of Acces ­ sion of Spain and Portugal, the arrangements applicable One-sixth of the quantity fixed in Article 3 of Regulation (EEC) No 1796/81 is hereby allocated among the Member States for the period 1 January to 28 February 1986 as follows : (net weight in tonnes) Country of origin Importing country China Korea Taiwan Hong Kong Spain Other Belgium ) 43 7 Luxembourg ) Denmark 140 3     Federal Republic of Germany 4 227 493 265 72 160 261 Greece 2 1 20  21 3 France 2  3   1 Ireland .       Italy   4    Netherlands 10 3 8    United Kingdom 14  29    (  ) OJ No L 73 , 21 . 3 . 1977, p. 1 . (2) OJ No L 81 , 23 . 3 . 1985, p. 10 . (3) OJ No L 183, 4. 7 . 1981 , p. 1 . (4) OJ No L 346, 2 . 12 . 1981 , p . 5 . 0 OJ No L 318 , 7 . 12 . 1984, p . 28 . No L 360/30 Official Journal of the European Communities 31 . 12. 85 Article 2 This Regulation shall enter into force on 1 January 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1985. For the Commission Frans ANDRIESSEN Vice-President i